MEMORANDUM DECISION
                                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               Sep 15 2020, 7:44 am

regarded as precedent or cited before any                                               CLERK
                                                                                    Indiana Supreme Court
court except for the purpose of establishing                                           Court of Appeals
                                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE:
Roberta L. Renbarger                                     Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of A.L., (Minor                            September 15, 2020
Child), Child in Need of                                 Court of Appeals Case No.
Services,                                                20A-JC-650
and                                                      Appeal from the Allen Superior
                                                         Court
J.H. (Mother),                                           The Honorable Lori K. Morgan,
Appellant-Respondent,                                    Magistrate
                                                         The Honorable Charles F. Pratt,
        v.                                               Judge
                                                         Trial Court Cause No.
The Indiana Department of                                02D08-1906-JC-344
Child Services,
Appellee-Petitioner.



Tavitas, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020             Page 1 of 16
                                                  Case Summary
[1]   J.H. (“Mother”) appeals the trial court’s order adjudicating Mother’s minor

      child, A.L., (the “Child”), as a child in need of services (“CHINS”). We affirm.


                                                           Issue
[2]   The sole issue on appeal is whether sufficient evidence supports the trial court’s

      CHINS adjudication.


                                                          Facts
[3]   Mother and R.L. (“Father”) 1 are the biological parents of the Child, who was

      born on June 26, 2015. On November 23, 2018, Mother shoplifted from the

      Glenbrook Mall in Allen County when the Child was present. When

      responding law enforcement officers arrested 2 Mother for conversion and

      resisting law enforcement, they found open alcohol containers in Mother’s

      possession. The officers notified the Allen County Office of the Department of

      Child Services (“DCS”), 3 which investigated and substantiated an allegation of

      neglect, due to Mother’s commission of a crime and arrest in the Child’s

      presence. DCS placed the Child into foster care.




      1
          Father, who was incarcerated during much of the pendency of this matter, is not a party to this appeal.
      2
          Mother was released on bond that same day.

      3
          Father was incarcerated at the time of Mother’s arrest, and Mother was the sole caregiver to the Child.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020                   Page 2 of 16
[4]   On November 26, 2018, DCS filed a petition alleging that the Child was a

      CHINS. After Mother expressed her willingness to participate in services and

      DCS found inadequate grounds to support a formal CHINS petition, Mother

      and DCS entered an informal adjustment on February 4, 2019. Pursuant to the

      informal adjustment, Mother agreed to undergo psychotherapy and

      psychological testing; participate in home-based case management; and

      undertake parenting education. Mother also agreed to comply with “all legal

      consequences” stemming from her guilty plea and conviction. Tr. Vol. II pp.

      72-73. The Child was returned to Mother’s care.


[5]   On February 21, 2019, Mother pleaded guilty in the criminal court to resisting

      law enforcement and was sentenced to twenty-five community service hours

      through Allen County Community Corrections (“ACCC”). On March 26,

      2019, ACCC discharged Mother for failing to attend and complete a mandatory

      orientation. The criminal court issued an arrest warrant for Mother’s

      noncompliance, and Mother was arrested on June 4, 2019. Mother arranged

      for her paternal grandmother to take custody of the Child from a daycare

      facility; however, Mother did not provide the paternal grandmother’s address to

      DCS upon request.


[6]   On June 17, 2019, DCS filed another petition alleging that the Child was a

      CHINS. DCS cited Mother’s incarceration and resulting inability to supervise

      the Child in support of its petition, which provided: “Mom is not complying

      with the [informal adjustment] agreement. Mom is currently incarcerated and

      [the C]hild’s whereabouts are unknown. Mom is refusing to give [DCS]

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 3 of 16
      information as to where the [C]hild currently is.” DCS’s App. Vol. II p. 3. On

      June 25, 2019, Mother admitted that she violated the terms of her community

      corrections placement. The criminal court amended Mother’s sentence; gave

      Mother credit for time served; and released Mother. On June 28, 2019, the trial

      court terminated the informal adjustment as unsuccessful.


[7]   In July 2019, the Child was placed with Mother’s grandmother, M.L. 4 On

      August 17, 2019, Mother was arrested for public intoxication and disorderly

      conduct as Class B misdemeanors. Mother subsequently pleaded guilty

      pursuant to a plea agreement that contemplated a six-month suspended

      sentence.


[8]   The trial court conducted a CHINS fact-finding hearing on September 27, 2019.

      Mother testified that she has met the Child’s basic needs;5 properly supervised

      the Child; and arranged for family supervision of the Child when Mother was

      incarcerated. When Mother was asked if she needs “further psychological

      testing and treatment[,]” she said, “No thank you no.” Tr. Vol. II p. 47.


[9]   On October 2, 2019, the trial court entered an order removing the Child from

      M.L.’s care and placing the Child in foster care. 6 On December 26, 2019, the




      4
          The record is unclear as to how this change in the Child’s foster placement transpired.
      5
          Mother receives Supplemental Nutrition Assistance Program (SNAP) and Medicaid assistance.
      6
        The order provided in part as follows: (1) the Child was in placement with M.L.; (2) “[t]he [C]hild is not
      progressing well in said placement[,]”; (3) “[t]he present placement is inappropriate”; (4) “[n]o suitable and
      willing relative caretakers are available for the [C]hild’s placement”; and (5) “[t]he Court now orders the
      [C]hild placed in licensed foster care.” DCS’s App. Vol. II p. 22.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020                   Page 4 of 16
      trial court adjudicated the Child as a CHINS and found: “the [C]hild is A Child

      in Need of Services as defined by I.C. 31-34-1-1” and “needs care, treatment or

      rehabilitation that the [C]hild is not receiving and that is unlikely to be provided

      or accepted without the coercive intervention of the court.” Mother’s App. Vol.

      II p. 19. The trial court entered its dispositional order on February 20, 2020. 7

      Mother now appeals the CHINS adjudication.


                                                      Analysis
                                        I.       Sufficiency of the Evidence

[1]   Mother challenges the sufficiency of the evidence to support the CHINS

      adjudication. CHINS proceedings are civil actions; thus, “the State must prove

      by a preponderance of the evidence that a child is a CHINS as defined by the

      juvenile code.” In re N.E., 919 N.E.2d 102, 105 (Ind. 2010).


               When reviewing a trial court’s CHINS determination, we do not
               reweigh evidence or judge witness credibility. “Instead, we
               consider only the evidence that supports the trial court’s decision
               and [the] reasonable inferences drawn therefrom.” When a trial
               court supplements a CHINS judgment with findings of fact and
               conclusions of law, we apply a two-tiered standard of review.
               We consider, first, whether the evidence supports the findings
               and, second, whether the findings support the judgment. We will
               reverse a CHINS determination only if it was clearly erroneous.
               A decision is clearly erroneous if the record facts do not support


      7
        The disposition order required Mother to: (1) participate in parenting education and supervised visitation;
      (2) undergo individual therapy; (3) submit to random drug testing; (4) complete a substance abuse
      assessment; (5) participate in supervised visitation; (6) maintain appropriate housing; (7) refrain from
      criminal activity; (8) cooperate with DCS and service providers; and (9) keep DCS apprised of changes in
      Mother’s address, employment, and within Mother’s household.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020                  Page 5 of 16
              the findings or if it applies the wrong legal standard to properly
              found facts.


      Gr. J. v. Ind. Dep’t of Child Servs. (In re D.J.), 68 N.E.3d 574, 577-78 (Ind. 2017)

      (citations, quotations, and punctuation omitted).


[2]   Indiana Code Section 31-34-1-1 provides that a child is a CHINS if, before the

      child becomes eighteen years of age: (1) the child’s physical or mental condition

      is seriously impaired or seriously endangered as a result of the inability, refusal,

      or neglect of the child’s parent, guardian, or custodian to supply the child with

      necessary food, clothing, shelter, medical care, education, or supervision; and

      (2) the child needs care, treatment, or rehabilitation that: (A) the child is not

      receiving; and (B) is unlikely to be provided or accepted without the coercive

      intervention of the court. See In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014). “Our

      Supreme Court has interpreted Indiana Code Section 31-34-1-1 to require ‘that

      the parent’s actions or inactions have seriously endangered the child, that the

      child’s needs are unmet, and (perhaps most critically) that those needs are

      unlikely to be met without State coercion.’”. Id.


[3]   The purpose of a CHINS adjudication is to protect children, not to punish

      parents. N.E., 919 N.E.2d at 106. A CHINS adjudication is not a

      determination of parental fault but, rather, is a determination that a child is in

      need of services and is unlikely to receive those services without intervention of

      the court. Id. at 105. “A CHINS adjudication focuses on the condition of the

      child.” Id. A juvenile court need not wait until a tragedy occurs before

      adjudicating a child a CHINS. In re R.S., 987 N.E.2d 155, 158 (Ind. Ct. App.
      Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 6 of 16
      2013). A child is a CHINS when he or she is endangered by parental action or

      inaction. In re A.H., 913 N.E.2d 303, 306 (Ind. Ct. App. 2009).


                               I. Serious Impairment or Endangerment

[4]   Mother argues that DCS presented “no evidence” that: (1) the Child was

      “neglected, abused or abandoned”; (2) Mother “failed to provide the [C]hild

      with the necessary food, clothing, shelter or medical care, education or

      supervision”; or (3) Mother lacked “family support to provide supervision for

      the [C]hild [when] Mother was not personally able to provide the required

      supervision . . . .” Mother’s Br. pp. 11, 12, 14.


[5]   The trial court’s pertinent findings of fact are as follows:


                       J. There are significant concerns about the mental stability
                       of [Mother] and her ability to parent the [C]hild and to
                       provide her with a safe, stable home environment. The
                       DCS has concerns that the [C]hild’s mental and physical
                       health is endangered due to [M]other’s failure to
                       participate in and benefit from the services that have been
                       identified by the mental health professionals as essential
                       services for [M]other given her mental health diagnoses.


                                                        *****


                       L. The Court finds [M]other continues to commit
                       significant thinking errors that interfere with her ability to
                       supply the [C]hild with necessary food, clothing, shelter,
                       medical care, education, or supervision. She has engaged
                       in criminogenic activity that led to her incarceration thus
                       separating herself from her young child and the mother’s
                       arrest in the [C]hild’s presence endangered the [C]hild’s

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 7 of 16
                 psychological well-being. . . . .The [C]hild was in
                 [Mother’s] care at the time of her arrest on the outstanding
                 warrant and she placed the [C]hild with a relative during
                 her incarceration, yet refused to provide the DCS with the
                 address where the [C]hild was residing. The diagnostic
                 assessment and psychological evaluation that the mother
                 completed noted concerns with her expectations of the
                 [C]hild’s skills and abilities. Psychotherapy was
                 recommended to address coping skills and to help with
                 impulse control and emotional regulation and to provide
                 support in parenting. Parenting classes and home based
                 services were also recommended to assist [M]other with
                 the care of the [C]hild and the provision of the [C]hild’s
                 needs. . . . . [Mother]’s poor decisionmaking, frequent
                 incarcerations, and poor parenting interferes with her
                 ability to provide the [C]hild with a safe, stable and
                 appropriate home and has impacted the [C]hild
                 psychologically. Accordingly, the Court finds that the
                 [C]hild’s physical or mental condition is seriously
                 impaired or seriously endangered as a result of the
                 inability, refusal, or neglect of [Mother] to supply the
                 [C]hild with necessary food, clothing, shelter, medical
                 care, education, or supervision.


                 The [C]hild is in need of a safe, stable home environment
                 with proper parenting as well as counseling to assist her in
                 dealing with the trauma caused by being present while her
                 mother was arrested . . . . Although [Mother] has a home
                 to reside in with the [C]hild, there are significant concerns
                 about her unaddressed mental health diagnoses and their
                 impact on her parenting of the [C]hild as well as her ability
                 to provide a safe home environment for the [C]hild. In
                 2019, she submitted to a psychological evaluation at Park
                 Center and was diagnosed with Narcissistic Personality
                 Disorder and with a Parent-Child Relational Problem. In
                 2018, she submitted to a diagnostic evaluation at Quality

Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 8 of 16
                       Counseling and was diagnosed with bi-polar disorder with
                       psychotic features and personality disorder—possible
                       schizotypal. Both evaluators noted concerns with
                       [M]other’s bizarre thought content and questioned how
                       tied to reality she was. Both recommended parenting
                       education, counseling and home based services to address
                       the family’s needs. [Mother] has failed and refused to
                       participate in the services recommended . . . and her
                       mental health needs remain unaddressed. Due to the
                       [M]other’s significant mental health pathology, the mental
                       health evaluators have recommended services before
                       reunification of the [C]hild in order to ensure the [C]hild’s
                       safety. [M]other has not participated in and/or completed
                       those services.


      Mother’s App. Vol. II pp. 17, 18.


[6]   At the fact-finding hearing, Dr. Jason Cook, a DCS-referred service provider

      contracted through Quality Counseling & Psychological Services, testified that

      he “perform[ed] psychological . . . diagnostic assessments and testing” on

      Mother. Tr. Vol. II p. 27. Dr. Cook testified that, in describing the mall arrest

      incident, Mother stated that she suspected a mall security officer intended to

      harm the Child. Dr. Cook testified: “[Mother] presents [ ] as potentially

      plausible yet [ ] had a [ ] feel of possibly [ ] potentially delusional at the same

      time[.]” Id. at 33. Dr. Cook testified further that the diagnostic assessment led

      him to “speculat[e]” as to whether Mother’s symptoms—“bizarre thought

      processes [ ] and eccentric behavior tied to it”—fit either a bipolar disorder with

      psychotic features or a possible schizotypal personality disorder[.]” Id. at 29.




      Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 9 of 16
Dr. Cook testified that he could not determine which diagnosis would best

address Mother’s symptoms and recommended further testing as follows:


        A: [ ] I believe . . . that we needed to have further psychological
        testing [that] would of [sic] included [ ] more in depth personality
        assessment[,] that she probably should be engaged in
        psychotherapy to [ ] address impulse control and emotional
        regulation, [that] she should [ ] engage in parenting classes, [ ]
        and if reunification was [ ] to happen[,] in-home services during
        the process[,] complete legal consequences [ ] if any remain[,]
        and that she probably needs a psychiatrist evaluation based on
        the results of the psychological testing after being completed.


                                                *****


        Q: [Why did you recommend] in-home [case management]
        services if we sought reunification?


        A: . . .[B]ecause . . . there’s enough [ ] bizarre content or possible
        bizarre content and it wasn’t clear how tied to reality she was and
        having . . . someone in the home to . . . watch the process and
        make sure things remain stable and appropriate seems like a good
        recommendation.


        Q: . . .[A]nd would you have any concerns [ ] with [ ] what
        physical or mental well[-]being of a child in her care as a result of
        that assessment?


        A: . . . I want to make certain what the diagnosis was . . . there
        are concerns and based on the diagnosis that she should receive
        appropriate treatment for those diagnoses [ ] before having
        unsupervised [ ] care of children.
Id. at 30-31.
Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 10 of 16
[7]   Next, Tabitha Kyburz, DCS Liaison and Team Leader Supervisor of Quality

      Counseling and Psychological Services, testified that DCS referred Mother for

      “psych testing[,] diagnostic evaluation[,] supervised visitation[,] casework

      services[,] parenting education[,] and individual counseling.” Id. at 37. Kyburz

      testified that Mother completed the psychological testing and diagnostic

      evaluation referrals and participated in supervised visitation; however, Mother

      started but did not complete home-based case management, parenting

      education, and cleaning and organization of the home.8 Kyburz noted that

      Mother routinely started but failed to complete tasks. Also, regarding home-

      based case management, Kyburz testified that, soon after Kyburz and Mother

      cleaned and organized the bedrooms in Mother’s home, Mother and the Child

      were sleeping in the living room of the home because the bedrooms “were again

      disorganized [and] not usable.” Id. at 40.


[8]   Additionally, psychologist Sydney Young (“Psychologist Young”) of Park

      Center testified that DCS referred Mother “for diagnostic clarifications[,]

      treatment recommendations[,] and [assessment of] parenting abilities.” Id. at

      62. Psychologist Young testified that: “based off the clinical interview and data

      gathered,” Mother “indicated [ ] symptoms associated with narcissistic

      personality disorder”; and “[Mother’s] judgment may impact her ability to




      8
        In Mother’s testimony during the fact-finding hearing, she testified that she completed parenting education
      through a different service provider and participated in home-based case management “as far as until it was
      put on hold.” Tr. Vol. II p. 43.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020                Page 11 of 16
      parent [ ] due to her expansive thought process and her very lofty goals.” Id. at

      65, 68. Psychologist Young testified further:


              . . . [M]y recommendations were for [Mother] to undergo
              additional assessment or interviewing for potential [ ] substance
              use issues . . . because there were prior arrest histories for
              alcohol and substance use was denied at intake[.] * * * * * I also
              referred for in-home skills and therapy . . . in addition to
              parenting classes so [Mother] could better understand her child’s
              developmental stages [and] needs.
Id.


[9]   Also, DCS family case manager Natasha Jones (“FCM Jones”) testified that

      Mother failed to satisfy the requirements of the informal adjustment. FCM

      Jones testified that: (1) Mother’s arrest for violating the terms of community

      corrections violated the requirement that Mother should complete all legal

      consequences related to her criminal conviction; (2) Mother refused to divulge

      the precise whereabouts of the Child to DCS after Mother’s June 2019 arrest;

      (3) Mother did not comply with the recommendations that stemmed from the

      diagnostic evaluation—namely, individual counseling and home-based case

      management with parenting instruction; and (4) Mother’s two criminal arrests

      during the pendency of the CHINS action violated the trial court’s order that

      Mother should refrain from any criminal activity. FCM Jones testified further

      that DCS’s ongoing concerns related to Mother’s “mental [ ]instability and her

      [ ] ability to parent”; and that the Child’s mental and physical stability are




      Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 12 of 16
       endangered by Mother’s failure to complete all the recommendations from the

       diagnostic assessment. Id. at 74.


[10]   Our assessment of DCS’s case-in-chief is as follows. At the outset of DCS’s

       involvement, DCS pursued an informal adjustment with Mother, wherein

       Mother retained custody of the Child. The informal adjustment was terminated

       as unsuccessful, however, when Mother was arrested two times during the

       CHINS pendency and failed to follow mental health service providers’

       recommendations that were vital to Mother’s reunification efforts. 9 The record

       reveals that Psychologist Young recommended that Mother undergo additional

       psychological testing. Likewise, Dr. Cook recommended further psychological

       testing to: (1) determine Mother’s precise mental health diagnosis; (2) assess

       “how tied to reality she [is]”; (3) “make sure things remain stable and

       appropriate”; and (4) because “there are concerns and based on the diagnosis

       that she should receive appropriate treatment for those diagnoses [ ] before

       having unsupervised [ ] care of children.” Id. at 30-31. As of the time of the

       fact-finding hearing, Mother had not submitted to the recommended

       psychological testing. When counsel for DCS asked Mother, “Do you believe

       you need further psychological testing and treatment[,]” Mother replied, “No

       thank you no.” Id. at 47.




       9
           Mother also failed to complete individual therapy and home-based case management services as ordered.


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020             Page 13 of 16
[11]   As noted above, a juvenile court need not wait until a tragedy occurs before

       adjudicating a Child a CHINS. R.S., 987 N.E.2d at 158. The record

       documents the extent to which DCS harbored concerns about Mother’s

       uncertain mental health diagnoses and untreated mental health issues. Dr.

       Cook and Psychologist Young testified regarding the need for additional

       psychological testing. Dr. Cook, in particular, testified that it is imperative to

       determine whether Mother’s irrational and grandiose thinking interferes with

       her parenting ability and to identify and treat Mother’s mental health conditions

       before the Child may be restored to Mother’s unsupervised care.


[12]   Given: (1) DCS’s concerns about Mother’s mental stability and ability to

       parent; (2) Mother’s failure to follow through with mental health treatment

       recommendations; and (3) Mother’s stated unwillingness to submit to

       recommended psychological testing, we see no clear error in the trial court’s

       finding that the Child’s physical or mental condition is seriously impaired or

       seriously endangered as a result of Mother’s inability, refusal, or neglect to

       supply the Child with necessary supervision.


                                          II. Coercive Intervention

[13]   Mother also challenges the trial court’s finding that the Child’s needs will not be

       met without the coercive involvement of the court. The “coercive intervention”

       element of Indiana Code Section 31-34-1-1 “guards against unwarranted State

       interference in family life, reserving that intrusion for families ‘where parents

       lack the ability to provide for their children,’ not merely where they ‘encounter

       difficulty in meeting a child’s needs.’” J.B. v. Ind. Dep’t of Child Servs., 2 N.E.3d
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 14 of 16
       1283, 1287 (Ind. 2014) (citation omitted). When considering the coercive

       intervention requirement, courts should consider the family’s condition not just

       when the case was filed, but also when it is heard. Gr. J. v. Ind. Dep’t of Child

       Servs., 68 N.E.3d 574, 580 (Ind. 2017) (quotations omitted). “Doing so avoids

       punishing parents for past mistakes when they have already corrected them.”
Id. at 581. “Thus, in a CHINS case, we give special consideration to a family’s

       current conditions.” Matter of A.R. v. Ind. Dep’t of Child Servs., 121 N.E.3d 598,

       603 (Ind. Ct. App. 2019).


[14]   The trial court’s pertinent findings are as follows:


               [M]other is in need of services to assist her in providing a safe,
               stable home for herself and her child and to assist her in
               addressing her untreated mental health conditions. . . . DCS has
               demonstrated that it is unlikely that the mother will accept or
               receive necessary services absent the coercive intervention of the
               Court. [Mother] was given an opportunity to participate in
               services through an Informal Adjustment . . . . The Informal
               Adjustment case was closed out unsuccessfully in June of 2019
               due to the mother’s non-compliance. In the mother’s criminal
               proceeding, she was given an opportunity to participate in
               community service as part of her sentence for her criminal
               charges, however, she failed to participate in the orientation for
               the community service program and a warrant was issued for her
               arrest. [M]other was ordered to participate in services
               provisionally in these proceedings, however, when ordered to do
               so, has failed to participate in services. [M]other has
               demonstrated a pattern of a refusal to participate in necessary
               services on a voluntary bases [sic] as well as necessary services
               when ordered to do so by a Court. Accordingly, the Court finds
               that it is unlikely that [M]other will accept or receive the
               necessary services without the coercive intervention of the court.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 15 of 16
       Mother’s App. Vol. II p. 19.


[15]   At the fact-finding hearing, Dr. Cook and Psychologist Young testified that

       Mother needs to undergo additional psychological testing. Dr. Cook testified

       further that such testing should occur before the Child is returned to Mother’s

       unsupervised care. On the witness stand, however, Mother testified that she

       does not require additional psychological testing or treatment. Additionally,

       FCM Jones testified that she recommends home-based case management and

       individual therapy that Mother has yet to complete. When Counsel for DCS

       asked FCM Jones, “[D]o you believe that [Mother] will [ ] accept those services

       without the intervention of the Court,” FCM Jones replied, “No.” Tr. Vol. II

       p. 75.


[16]   Based on the foregoing, and reasonable inferences from Mother’s

       noncompliance with the terms of the informal adjustment and her ACCC

       placement, we find no clear error from the trial court’s finding that the Child’s

       needs are unlikely to be met without the coercive involvement of the court.


                                                 Conclusion
[17]   Sufficient evidence supports the trial court’s CHINS adjudication. We affirm.


[18]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-650 | September 15, 2020   Page 16 of 16